 


110 HRES 1361 EH: Expressing the sense of the House of Representatives that the United States should lead a high-level diplomatic effort to ensure that the Durban Review Conference serves as a forum to review implementation of commitments made at the 2001 Durban Conference to combat all forms of racism by defeating the campaign by some members of the Organization of the Islamic Conference to divert the United Nation's Durban Review Conference from a review of problems in their own and other countries by attacking Israel, promoting anti-Semitism, and undermining the Universal Declaration of Human Rights. .
U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1361 
In the House of Representatives, U. S.,

September 23, 2008
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United States should lead a high-level diplomatic effort to ensure that the Durban Review Conference serves as a forum to review implementation of commitments made at the 2001 Durban Conference to combat all forms of racism by defeating the campaign by some members of the Organization of the Islamic Conference to divert the United Nation's Durban Review Conference from a review of problems in their own and other countries by attacking Israel, promoting anti-Semitism, and undermining the Universal Declaration of Human Rights. . 
 
 
Whereas the United Nations is undertaking preparations for a 2009 Durban Review Conference on the implementation of commitments made as part of the 2001 World Conference Against Racism held in Durban, South Africa; 
Whereas the 2001 World Conference Against Racism marked an important recognition of the historic wounds caused by slavery, colonialism, and related ongoing racism and racial discrimination, including the recognition of the transatlantic slave trade as a crime against humanity, and that people of African descent, people of Asian descent, and indigenous peoples who were victims of these acts continue to face discrimination and marginalization as a direct consequence; 
Whereas the 2001 World Conference Against Racism also undertook historic efforts to recognize and address ongoing racism and racial discrimination against persons of African descent and members of Jewish, Muslim, caste, indigenous, Roma and Sinti, and other communities, as well as anti-migrant xenophobia and incitement to racial and religious hatred; 
Whereas the 2001 World Conference Against Racism and its achievements were overshadowed and diminished as some participants in the conference, in particular during the Non-Governmental Organization Forum, called the NGO Forum Against Racism (NGO Forum), misused human rights language to promote hate, anti-Semitism, incitement, and divert the focus of the conference from problems within their own countries to a focus on Israel; 
Whereas the NGO Forum produced a document called the NGO Declaration that contained abusive language, branding Israel an apartheid state that is guilty of racist crimes against humanity; 
Whereas the United States withdrew its delegation from the 2001 World Conference Against Racism, a decision that Secretary of State Colin Powell explained by stating that you do not combat racism by conferences that produce declarations containing hateful language, some of which is a throwback to the days of Zionism equals racism; or supports the idea that we have made too much of the Holocaust; or suggests that apartheid exists in Israel; or that singles out only one country in the world—Israel—for censure and abuse; 
Whereas the atmosphere of anti-Semitism at the NGO Forum was described as hateful, even racist by former High Commissioner for Human Rights Mary Robinson and as disgraceful by Deputy Foreign Minister Aziz Pahad, of South Africa, who also stated that parts of the 2001 World Conference Against Racism were hijacked and used by some with an anti-Israeli agenda to turn it into an anti-Semitic event; 
Whereas the United Nations High Commissioner for Human Rights, who served as Secretary General of the 2001 World Conference Against Racism, refused to accept the NGO Declaration, and some leading civil and human rights organizations and activists criticized the repugnant anti-Semitism and demonization of Israel in the NGO Forum, and the harassment of Jewish participants it engendered; 
Whereas despite recognizing the Holocaust and increased anti-Semitism, the official government declaration adopted by the 2001 World Conference Against Racism, the Durban Declaration and Program of Action, highlighted the plight of the Palestinian people under foreign occupation, and in so doing singled out one regional conflict for discussion in a biased way, and wrongly implied that Israeli Government policies towards the Palestinians are motivated by racism; 
Whereas the Human Rights Council agreed in Resolution 3/2 on December 8, 2006, that the 2009 Durban Review Conference would, like other United Nations review conferences, focus on countries’ implementation of the many commitments to fight racism, racial discrimination, xenophobia and related intolerance contained in the official government Durban Declaration and Program of Action and that there will be no renegotiation of the existing agreements contained therein; 
Whereas at the first organizing session of the Durban Review Conference on August 27, 2007, in Geneva, Switzerland, Ambassador Masood Khan of Pakistan, speaking on behalf of the OIC, described the concerns being expressed about the Durban Review Conference as a smear campaign, and made it clear that the Organization of the Islamic Conference (OIC) intends to make so-called contemporary forms of racism a centerpiece of the conference agenda, urging also that [t]he Conference should move the spotlight on the continued plight of Palestinian people and non-recognition of their inalienable right to self-determination; 
Whereas several OIC member states have also made clear their determination to go beyond the comprehensive list of items covered by the Durban Declaration and Program of Action to force consideration by the Durban Review Conference of a global blasphemy code that would legitimize arbitrary restrictions of freedom of thought, conscience and religion, and the freedoms of expression and opinion, all in the name of protecting religions from defamation and blasphemy; 
Whereas following the August 27, 2007, preparatory meeting for the Durban Review Conference in Geneva, Switzerland, several countries, including the United States, France, and Israel, stated that the Conference would not be worthwhile or worthy of support if it were not limited to a discussion of country commitments to combat racism, racial discrimination, xenophobia, and related intolerance contained in the Durban Declaration and Plan of Action; 
Whereas the High Commissioner for Human Rights was named Secretary-General of the 2009 Durban Review Conference; 
Whereas in advance of determining the modalities, format, duration, and venue of the 2009 Durban Review Conference, the OIC and G-77 member states requested the United Nations General Assembly to fund a $7.2 million preparatory process of international, regional, and national meetings; 
Whereas on November 28, 2007, 45 United Nations Member States, including the United States, joined together in the Third Committee (Resolution A/C/3/62/L.65/Rev.) to vote against a resolution that contradicted the 2009 Durban Review Conference preparatory committee consensus agreements about the framework of the Durban Review Conference, its scope, and sources of funding; 
Whereas on December 21, 2007, 40 United Nations Member States, including the United States, joined together in the Fifth Committee (Resolution A/C.5/62/21) to vote against a resolution that authorized up to $6.8 million to fund the 2009 Durban Review Conference preparatory process; 
Whereas the United States has decided to withhold from its 2008 funding for the United Nations an amount equivalent to the United States share of the United Nations Human Rights Council-administered preparatory process for the 2009 Durban Review Conference; and 
Whereas since the 2001 World Conference Against Racism, the need for a credible global forum to review United Nations Member States’ efforts to combat racism remains urgent given the continuing scourge of racism, discrimination and related violence, including against persons of African descent, Jewish, Muslim, caste, indigenous, Roma and Sinti, and other communities, anti-migrant xenophobia, and incitement to racial and religious hatred: Now, therefore, be it 
 
That the House of Representatives— 
(1)acknowledges that the 2001 World Conference Against Racism marked an important recognition of the historic wounds caused by slavery, colonialism, and related ongoing racism and racial discrimination, including the recognition of the transatlantic slave trade as a crime against humanity, and that people of African descent, people of Asian descent, and indigenous peoples who were victims of these acts continue to face discrimination and marginalization as a direct consequence; 
(2)reaffirms its abiding commitment to the cause of combating continuing racism, racial discrimination, xenophobia, and related intolerance in all its forms; 
(3)calls on the President and the Secretary of State to lead a high-level diplomatic effort to ensure that the Durban Review Conference focuses on the implementation by states of their commitments to combat racism, racial discrimination, xenophobia and related intolerance and to defeat any effort by states to use the forum to promote anti-Semitism or hatred against members of any group or to call into question the legitimacy of any state; 
(4)calls on the President to urge other heads of state to condition participation in the 2009 Durban Review Conference on concrete action by the United Nations and United Nations Member States to ensure that it is not a forum to demonize any group, or incite anti-Semitism, hatred, or violence against members of any group or to call into question the existence of any state; 
(5)calls on the Secretary of State to— 
(A)initiate United States policy into action by calling on counterparts, including the Government of Pakistan as the chair of the Organization of the Islamic Conference (OIC) and the Government of Egypt as the head of the African Group, to insist that they take prompt and effective measures to ensure that the Durban Review Conference does not become a forum for anti-Semitism, incitement or hatred against members of any group or to call into question the existence of any state; and 
(B)demarche foreign capitals raising the concerns of Congress and to report to Congress on what steps the United States and its allies have taken to address these concerns; 
(6)commends all governments, including those of the United States, France, Canada, Israel, the United Kingdom, and the Netherlands that have declared their intentions not to participate in any United Nations Durban Review Conference that sidesteps scrutiny of country commitments to combat racism, racial discrimination, xenophobia, and related intolerance, and that promotes hate, undermines human rights standards, and damages the credibility of the United Nations itself; 
(7)commends the countries that joined the United States, including the member states of the European Union, Albania, Andorra, Australia, Bosnia, Herzegovina, Croatia, Georgia, Israel, Moldova, Monaco, Montenegro, San Marino, Serbia, the former Yugoslav Republic of Macedonia, Ukraine, Canada, and the Republic of Korea, in voting to uphold earlier United Nations consensus agreements that established the scope and funding of the 2009 Durban Review Conference process; 
(8)urges all United Nations Member States not to support a 2009 Durban Review Conference process that fails to adhere to established human rights standards and to reject an agenda that incites hatred against any group in the guise of criticism of a particular government or that seeks to forge a global blasphemy code; 
(9)commends the diverse civil society organizations that have joined together to learn from the shortcomings of the 2001 World Conference Against Racism, and to work together in a spirit of solidarity and mutual respect toward a 2009 Durban Review Conference that rejects hatred in all its forms; 
(10) reaffirms that, as recognized by Article 18 of the Universal Declaration of Human Rights, Everyone has the right to freedom of thought, conscience and religion; this right includes freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, [and] to manifest his religion or belief in teaching, practice, worship and observance; 
(11)urges all states to implement their commitments to combat racism, racial discrimination, xenophobia and related intolerance to secure just treatment and the realization of universal human rights for all as enshrined in international human rights instruments, in particular the Universal Declaration of Human Rights, the International Convention on the Elimination of Racial Discrimination, and the International Covenant on Civil and Political Rights; 
(12)notes that the Human Rights Council agreed in Resolution 3/2 on December 8, 2006, that the 2009 Durban Review Conference would, like other United Nations review conferences, focus on countries’ implementation of the many commitments to fight racism, racial discrimination, xenophobia and related intolerance contained in the official government Durban Declaration and Program of Action and that there will be no renegotiation of the existing agreements contained therein; 
(13)recognizes the purposeful attempts of some countries to prevent a focus on ongoing racism by utilizing inflammatory language, employing divisive tactics and strategies, fostering an atmosphere of anti-Semitism and otherwise deviating from the commitments made at the 2001 World Conference Against Racism in order to divert the 2009 Durban Review Conference from the important goal of eradicating global racism; 
(14)calls on United Nations Secretary General Ban Ki-Moon to publicly urge the Human Rights Council to adhere to its mandate and to the high responsibility and expectations placed on it, and asks him to personally intervene to refocus the 2009 Durban Review Conference efforts on the review of what United Nations Member States have done to fulfill their commitments to combat racism, racial discrimination, xenophobia and related intolerance, and on concrete action to fight racism, anti-Semitism, and all forms of hatred, intolerance, and violence; and 
(15)calls on the High Commissioner for Human Rights to urge United Nations Member States to adhere to the agreed framework of the 2009 Durban Review Conference and its previously agreed upon goals and parameters and to urge Member States of the preparatory committee to return to decision making by consensus. 
 
Lorraine C. Miller,Clerk.
